       Case 1:18-cv-09478-JSR Document 23 Filed 12/07/18 Page 1 of 1
                      UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

DURACELL U.S. OPERATIONS, INC., a
Delaware corporation;
                                                   Case No: 18-cv-9478_________
                              Plaintiff,

v.

SANSAR GLOBAL (S) PTE. LTD., a                     JURY TRIAL DEMANDED
Singapore private limited company, and
SANSAR GLOBAL TRADING LLC, a New
York limited liability company,

                              Defendant.


                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Duracell U.S.

Operations, Inc. submits this corporate disclosure statement as follows:

        There are six companies that own The Duracell Company, all of which are either

 directly, or indirectly, 100% owned by Berkshire Hathaway, Inc., a publicly traded

 company.


 Dated: December 7, 2018                   Respectfully submitted,

                                              By: /s/ Peter Raymond
                                              Peter D. Raymond
                                              Jeremy A. Berman
                                              REED SMITH LLP
                                              599 Lexington Avenue
                                              New York, New York 10022
                                              Tel: (212) 521-5400
                                              Fax: (212) 521-5450
                                              praymond@reedsmith.com
                                              jberman@reedsmith.com

                                              Robert N. Phillips (pro hac vice to be filed)
                                              REED SMITH LLP
                                              101 Second Street – Suite 1800
                                              San Francisco, CA 94105
                                              Tel: (415) 543-8700
                                              Fax: (415) 391-8269
                                              RobPhillips@reedsmith.com

                                              Attorneys for Plaintiff Duracell U.S.
                                              Operations, Inc.
